DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

112, the applicant), regards as the invention. In claim 6, on line 2, “the protective cage”; in claim 

4, on line 2, “the sports helmet”; in claim 10, “the material” is indefinite since it lacks proper 

antecedent basis. Correction is required. 


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-4, 6, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa 

(US 6,233,738). Siracusa discloses a sports equipment/helmet (5) defining a shell having a 

protective barrier element/mesh fiberglass screen (1), col. 2, lines 66-66. The protective 

element/mesh fiberglass screen (1) is installed over the sports helmet completely covering the 

head being removably fastened by attachments (2,4), col. 3, lines 30-40 and as shown in figure 1 

However, Siracuas does not disclose the transfer of aerosolized contagions.  

It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the protective barrier element of Siracusa will substantially but not limited 

to minimize transfer of aerosolized contagions, etc. from reaching to the user when the device is 

worn  
With regard to claim 2, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the protective barrier element/mesh fiberglass screen 

of Siracusa is substantially defined as a filter mesh screen.  
 
Further, with regard to claims 3 and 4, it would have been obvious to one skilled in the 

art before the effective date of the claimed invention that the protective barrier element/mesh 

fiberglass screen of Siracusa removably attached to the sports helmet can have but not limited to 

a conventional protective face cage/guard affixed to a frontal portion of the helmet. etc. such that 

the protector barrier can be positioned under/over thereof depending on particular application or 

end use thereof.  Also, with regard to claim 6, it would have been obvious to one skilled in the 








art before the effective date of the claimed invention that the protective barrier element/mesh 

fiberglass screen of Siracusa extending about the shoulders and covering the head as shown in 

figure 1 can have but not limited to the helmet having a conventional protective face cage/guard 

defining a frontal opening, etc. such that the protective element (1) extends beyond an edge of 

the protective face cage towards the shoulders when the device is worn.  

 Furthermore, with regard to claims 8 and 14,  it would have been obvious to one skilled 

in the art before the effective date of the claimed invention that the protective barrier 

element/mesh fiberglass screen of Siracusa being extended over the conventional helmet with 

face cage/guard can be attached but not limited to a plurality of attachment elements, etc.  

thereon so that worn out protective elements can be replaced in a cost effective manner.  

With regard to claims 9-12 and 15-17, it would have been obvious to one skilled in the 

art before the effective date of the claimed invention that the protective barrier element/mesh 

fiberglass screen of Siracusa can be made but not limited to a polymeric material, woven/non-

woven materials, fiber materials, hydrophobic treatment, etc. depending on particular application 

or availability of material at the time the device was manufactured.  

  	With regard to claim 13, it would have been obvious to one skilled in the 

art before the effective date of the claimed invention that the protective barrier element/mesh 

fiberglass screen of Siracusa defines a geometry about the head to enhance airflow when the 

device is worn. 






5.	Claims 1, 5, 7, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over 

Bot et al. (US 2017/0332710).  Bot et al. (hereinafter Bot) discloses a sport equipment accessory 

 that includes a protective barrier element/mesh (108), subparagraph 17. The protective 

barrier element/mesh (108) is attached to a protective mouthguard (102) as shown in figure 3. 

The protective barrier element (108) is secured via a system by as head securing portion (104) 

that interfaces directly with the wearer with at least one element of structural integrity (150), 

subparagraphs 24-28. However, Bot does not disclose the transfer of aerosolized contagions.  




It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the protective barrier element of Bot will substantially but not limited 

to minimize transfer of aerosolized contagions, etc. from reaching to the user when the device is 

worn  

With regard to claims 7 and 20,  it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the nose portion/element of structural 

integrity (150)  bonded or stitched as shown in figure 1 of Bot  will substantially create a 

distance between the nostrils and the protective barrier when secured about the nose. 


 
 







 6.	Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Siracusa (US 

6,233,738) as applied to claim 1 above, and further in view of Davis (US 5,713,076). Siracusa 

discloses the invention as set forth above except for the protective element attached to a lower 

portion of the headgear having a protective visor. 

Davis discloses a headgear having a protective element (24) attached to a lower portion 

thereof having a protective visor (18) attached by hook and loop material. Col. 5, lines 

20-28 and as shown in figure1 

 It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the protective element of Siracusa can have attached thereto 

 a protective visor as taught by Davis in order to enhance visibility when the device is worn. 


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art references cited on PTO-892 discloses a headgear having protective mesh 

screen attached thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) \
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 13, 2022							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732